DETAILED ACTION
Election/Restrictions
Newly submitted claims 24-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention is directed to an image processing apparatus, which can be used to practice any number of distinct methods from that of the originally presented invention. That is, the invention of claims 24-33 necessarily includes a printing apparatus with nozzles and a media feed that can be used to print in any number of ways, not necessarily in the manner of the claimed method. As such, the apparatus invention according to claims 24-33 is properly restricted from the originally presented method. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-33 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities:  “each pixel” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “an image processing apparatus having pixels…” However, a physical apparatus cannot have pixels, because a pixel is an abstract concept, not a physical structure. 
Further, the claim recites “for each pixel, generating a first quantized value…” and proceeds to recite “the first quantized value…” If a first quantized value is determined for each pixel, to then recite the first quantized value is indefinite because there is more than one first quantized value. The same is applied to the second and third quantized values. 
Moreover, the claim recites one dot is “more conspicuous” than another dot. However, no specificity or definition has been given to what makes the one dot “more conspicuous” than the other, and thus the language is ambiguous. 
The claim recites “a first gradation value” but then proceeds to recite “the first gradation values…” From the recitations, it is not clear whether a single first gradation value or multiple first gradation values exist. The same is applied to the second and third gradation values. 
Clarification is required. Because claims 2-6, 16-18 and 23 depend from claim 1, they are also rejected on this basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (2017/0041508) in view of Shimakawa et al. (2007/0126766)

Regarding claim 1, Kajiwara teaches an image processing method for in image processing apparatus having pixels, comprising: 
an obtaining step (fig. 5, S202) of obtaining a first gradation value for a first coloring material, a second gradation value for a second coloring material, and a third gradation value for a third coloring material for each pixel ([0056]); and 
a generation step of (fig. 5, S203), for each pixel, generating a first quantized value indicating applying or non-applying of the first coloring material by quantizing the first gradation value, generating a second quantized value indicating applying or non-applying of the second coloring material by quantizing the second gradation value, and generating a third quantized value indicating applying or non-applying of the third coloring material by quantizing the third gradation value ([0057]), 
the first quantized value, the second quantized value, and the third quantized value being used apply the first coloring material based on based on based on 
wherein more conspicuous 
wherein in a case where the obtained in the obtaining step for a plurality of pixels included in a predetermined pixel region are greater than zero and are the same, the obtained in the obtaining step for the plurality of pixels are greater than zero and are the same, and the obtained in the obtaining step for the plurality of pixels are greater than zero and are the same 
in the generation step, the first quantized values, the second quantized values, and the third quantized values are generated such that, in the predetermined pixel region, the number of pixels for each of which the third quantized value indicates applying the third coloring material and the first quantized value indicates applying the first coloring material is greater than the number of pixels for each of which the third quantized value indicates applying the third coloring material and the second quantized value indicates applying the second coloring material (see fig. 15, Note that the number of pixels with overlapping black and magenta droplets is less than the number of pixels with overlapping cyan and magenta droplets).
Kajiwara does not teach  wherein the number of pixels for each of which the third quantized value indicates applying the third coloring material and the first quantized value indicates applying the first coloring material is one or more. Shimakawa teaches this (Shimakawa, see fig. 7, Note that there are five cyan/black dots, and five is more than one. Incidentally, note that there are two magenta/black dots, which is less than the five cyan/black dots). It would have been obvious to use the relative colors mixtures disclosed by Shimakawa in the device disclosed by Kajiwara because doing so would amount to combining a known relative color mixture with a known image processing method to obtain predictable results. 

	Regarding claim 2, Kajiwara in view of Shimakawa teaches the image processing method according to claim 1, wherein in the generation step, the first quantized value is generated by comparing the first gradation value with a first threshold stored in a threshold matrix (Kajiwara, [0068]), the second quantized value is generated by comparing the second gradation value with a second threshold obtained by correcting the first threshold based on the first gradation value (Kajiwara, [0070]), the third quantized value is generated by comparing the third gradation value with a third threshold obtained by correcting the first threshold based on the first gradation value and the second gradation value (Kajiwara, see fig 4, S401, Note that the color correlating process is recursive and uses all previously corrected colors for the currently analyzed color). 	Regarding claim 3, Kajiwara in view of Shimakawa teaches the image processing method according to claim 2, wherein, in the generation step, the second threshold is obtained by subtracting the first gradation value from the first threshold and the third threshold is obtained by subtracting the first gradation value and the second gradation value from the first threshold (Kajiwara, [0075]). 	Regarding claim 4, Kajiwara in view of Shimakawa teaches the image processing method according to claim 2, wherein in the obtaining step, a fourth gradation value for a fourth coloring material and a fifth gradation value for a fifth coloring material, which are different from the first coloring material, the second coloring material, and the third coloring material are further obtained for each pixel, in the generation step, a fourth quantized value indicating applying or non-applying of the fourth coloring material is generated by comparing the fourth gradation value with a fourth threshold stored in a second threshold matrix different from the threshold matrix and a fifth quantized value indicating applying or non-applying of the fifth coloring material is generated by comparing the fifth gradation value with a fifth threshold obtained by correcting the fourth threshold based on the fourth gradation value (Kajiwara, [0158], Note that the process is capable of being used to analyze five or more colors). 	Regarding claim 5, Kajiwara in view of Shimakawa teaches the image processing method according to claim 1, wherein in the generation step, the first quantized value is generated by comparing the first gradation value with a threshold stored in a threshold matrix, the second quantized value is generated by comparing a value, obtained by correcting the second gradation value based on the first gradation value, with the threshold, and the third quantized value is generated by comparing a value, obtained by correcting the third gradation value based on the first gradation value and the second gradation value, with the threshold (Kajiwara, [0071]-[0078]). 	Regarding claim 6, Kajiwara in view of Shimakawa teaches the image processing method according to claim 2, wherein the threshold matrix has blue noise characteristics (Kajiwara, [0068]). 	Regarding claim 16, Kajiwara in view of Shimakawa teaches the image processing method according to claim 1, wherein the first coloring material is an achromatic ink and the second coloring material and the third coloring material are chromatic inks (Kajiwara, see fig. 15, Note that black, cyan and magenta are being taken to be the first, second and third inks/coloring materials, respectively, and that the chart meets the overlap limitation of claim 1). 	Regarding claim 17, Kajiwara in view of Shimakawa teaches the image processing method according to claim 1, wherein the first coloring material is black ink, the second coloring material is cyan ink, and the third coloring material is magenta ink (Kajiwara, see fig. 15, Note that black, cyan and magenta are being taken to be the first, second and third inks/coloring materials, respectively, and that the chart meets the overlap limitation of claim 1). 	 Regarding claim 18, Kajiwara in view of Shimakawa teaches the image processing method according to claim 1, wherein the lower the lightness of the dot is, or the higher the density of the dot is, the higher the dot power is (Kajiwara, see fig. 15, Note that black, cyan and magenta are being taken to be the first, second and third inks/coloring materials, respectively, and that the chart meets the overlap limitation of claim 1). 	 Regarding claim 23, Kajiwara teaches the image processing method according to claim 1 further comprising the applying step using the applying unit (Kajiwara, see fig. 15, Note that black, cyan and magenta are being taken to be the first, second and third inks/coloring materials, respectively, and that the chart meets the overlap limitation of claim 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.
Furthermore, the amended claim language has created new issues under Section 112. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853